Exhibit 10.46

Description of Compensation and Benefits for Directors

Cash Compensation of Non-employee Directors. Active non-employee directors
elected by the holders of the Company Common Stock receive the following cash
and equity compensation: (i) annual cash retainer of $80,000; (ii) annual equity
grant of $80,000 of Restricted Stock Units; (ii) Chair of the Audit Committee
receives $20,000 per year and members receive $10,000 per year; (iii) Chair of
the Compensation, Executive, Finance, and Nominating/Governance Committees
receive $15,000 per year and members receive $7,500 per year; and (iv) Co-Chairs
of the Public Responsibility Committee receive $10,000 per year and members
receive $5,000 per year.

Travel Benefits for Directors.

UATP Travel Card. Each director will receive a UATP Travel Card to be used for
leisure travel on the Continental and United systems. The annual travel limit of
the UATP card is currently $40,000.

Space Available Travel. In addition to the UATP Travel Card, each director and
his or her eligible family members will receive space available flight passes
(which shall be the highest priority space available flight passes).

Tax Gross Up. Each director will be entitled to an annual tax gross-up payment
for travel of up to $27,500 (subject to annual adjustment). The gross-up is
intended to reimburse a director for taxes incurred as a result of including the
leisure travel benefits in his or her income.

Club Membership. Each director and a director’s spouse or qualified domestic
partner will receive a membership in the Continental Presidents Club and United
Red Carpet Club (or any successor program).

Frequent Flyer Status. Each director and a director’s spouse or qualified
domestic partner will receive Presidential Platinum Elite OnePass Cards and 1K
Global Services Status (or similar cards valid on both United and Continental).

Lifetime Benefits. A director who (i) served as a member of the Board on
October 1, 2010 or (ii) becomes a member of the Board following October 1, 2010
and attains at least five consecutive years of service, shall be eligible to
receive, along with his or her spouse or qualified domestic partner, a UATP
Travel Card, club membership and frequent flyer status for his or her lifetime.
Directors who were eligible to receive reimbursement for taxes incurred on
post-separation flight benefits pursuant to a similar policy with UAL
Corporation or Continental Airlines, Inc. prior to the merger will also receive
tax gross-up payments for the lifetime of director.

Survivorship Benefits. Non-employee directors elected by the holders of the
Company Common Stock who served as a member of the Board on October 1, 2010 will
have certain survivorship benefits, which are also available to such director’s
surviving spouse or qualified domestic partner and children. The survivorship
benefits shall include an annual survivor travel limit granted annually on
January 1 of each calendar year during the ten calendar year period beginning
January 1st of the calendar year following the director’s death and ending on
December 31st of the year of the tenth anniversary of the non-employee
director’s death (such annual survivor benefit amount to be a travel limit of
$10,000).

Charitable Tickets. Each active non-employee director elected by the holders of
the Company Common Stock will receive 10 round-trip tickets annually to donate
to qualified charities.

Charitable Contribution Matching Program. The Company will provide support to
nonprofit organizations to which an active director makes a personal commitment
in the amount of $20,000 per year. In the case of each ALPA and IAM director,
the Company will provide support to organizations to which the director or their
respective union contributes up to $20,000 per year in the aggregate.



--------------------------------------------------------------------------------

Directors’ and Officers’ Liability Insurance and Indemnification. The Company
has a policy which provides liability insurance for directors and officers of
United Continental Holdings, Inc. and its subsidiaries. The Company also
provides indemnification for directors as set forth in the Restated Certificate
of Incorporation of United Continental Holdings, Inc..